DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11087989. Although the claims at issue are not identical, they are not patentably distinct from each other because they all describes the same steps of etching a feature in a substrate including forming a noble film such as Xenon or Krypton on the features of the substrate, forming a fluorine-containing film on the noble film, forming a layer from the noble film and the fluorine-containing film, and etching an exposed regions of the substrate.  The noble film is formed with the steps of cooling or maintaining a temperature of the substrate at a cryogenic temperature encompassing a triple point temperature of the noble gas.  With respect to claim 3, even though claims 1-20 of patent 11087989 is silent about the cryogenic temperature is about -150 to -160 degrees C.  However, it would have been obvious to provide such temperature depending on the required triple point temperature of the noble gas being used.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  The closest prior art, Engelmann et al. (US 2011/0062494A1) describes an etching method comprising cooling a substrate to a temperature below -100 degrees C and forming a fluorine-containing layer, etching the substrate with ions (para 29, 30).  Engelmann fails to teach and suggest the steps of “flowing a first noble gas into a processing region of a processing chamber; contacting an exposed region of a substrate with the first noble gas such that the first noble gas is adsorbed on a surface of the exposed region, wherein the substrate is maintained at a cryogenic temperature which encompasses a triple point temperature of the first noble gas; forming a first layer from the first noble gas of a predetermined thickness on the surface of the exposed region” (claim 1); “flowing a first noble gas into the processing region; contacting an exposed region of the substrate with the first noble gas such that the first noble gas is adsorbed on a surface of the exposed region, wherein the substrate is cooled to a cryogenic temperature of about -100 degrees Celsius or lower by the chiller and the cryogenic temperature encompasses a triple point temperature of the first noble gas; forming a first layer from the first noble gas of a predetermined thickness on the surface of the exposed region” (claim 12); “cooling the substrate to a cryogenic temperature encompassing a triple point temperature of a xenon precursor gas; forming a xenon fluoride passivation layer over at least the sidewalls, comprising: contacting the substrate with the xenon precursor gas such that the xenon precursor gas forms a xenon layer of a predetermined thickness on a surface of the sidewalls; contacting the xenon layer with a fluorine-containing precursor gas to form a fluorine-containing layer of a predetermined thickness on the xenon layer; exposing the xenon layer and the fluorine-containing layer to ultraviolet photons to form the xenon fluoride passivation layer” (claim 18).  Therefore, he doesn’t teach the steps of forming a passivation from the first layer of the noble gas and the second fluorine-containing layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/2/22